






















Executive Officer Annual Cash Incentive Plan


State Bank and Trust Company
and
State Bank Financial Corporation









1



--------------------------------------------------------------------------------



1. Purpose and Concept of the Plan.


The purpose of this Executive Officer Annual Cash Incentive Plan for State Bank
and Trust Company and State Bank Financial Corporation (this “Plan”) is to
provide key officers of State Bank and Trust Company (the “Bank”), State Bank
Financial Corporation (the “Company”), and/or its subsidiaries with the
opportunity to earn cash incentive compensation for the achievement of specific
identified objectives (the “Objectives”). Throughout this Plan, the term the
“Companies” will be used to collectively refer to the Bank, the Company, and
their subsidiaries. Certain capitalized terms used in this Plan that are not
otherwise defined herein are defined in Section 2 herein below.


This Plan focuses participants on achieving performance results that reflect
strong earnings, balanced by attention to the safety and soundness of the
Companies, and supportive of shareholder interests. This Plan is administered by
the Independent Directors’ Committee of the Company, in its role as the
Company’s Compensation Committee (the “Committee”). Annually, the Committee
shall approve eligible participants (each, a “Participant,” collectively, the
“Participants”), set the potential level of incentives that may be earned (the
“Potential Incentives”), review results and incentive calculations, and approve
the payment of cash incentives. Objectives will be selected by the Committee in
consultation with the Company’s Chief Executive Officer prior to the start of
the Plan Year, or as soon as practicable thereafter, from a comprehensive set of
key performance measures which shall include, but are not limited to, the
following items:


•
Various measures of earnings

•
Rates of return (including balance-sheet returns on assets and equity, and
market returns)

•
Balance sheet growth (e.g., loans, deposits, etc.)

•
Efficient management of assets, liabilities, and expenses

•
Asset / credit quality

•
Regulatory relations and compliance

•
Key balance sheet and income statement ratios

•
Market share and growth in served markets

•
Collection, recovery, charge-off, and bankruptcy activity



In addition, this Plan may include other performance factors, which are more
subjective in nature, such as customer satisfaction, employee management and
development, evaluation of merger and acquisition activities, adherence to
policies and procedures, and the maintenance of highest ethical standards.


In the Companies’ overall compensation strategy, the Plan plays the role of
annual performance-based, variable cash compensation, and is carefully balanced
with the Participants’ long-term compensation, which primarily takes the form of
equity, awarded under the 2011 Omnibus Equity Compensation Plan. The overriding
goal of the Plan is to promote a balance between strong operating results and
building durable shareholder value. The Plan’s design and administration is also
founded on the principles of sound incentive compensation as established by
regulatory agencies and the monitoring and elimination of Plan elements that may
contribute to unnecessary or excessive risk-taking by a Participant.









2



--------------------------------------------------------------------------------



2. Definitions


“Objective” - A measurement of the performance of the Company, having a range of
specific, measurable outcomes, including a “Threshold,” below which no incentive
is earned for that measure, and a “Target,” at or above which the maximum
Potential Incentive may be earned for that measure.


“Plan” - This Executive Officer Annual Cash Incentive Plan.


“Plan Year” - The Company’s fiscal year.


“Potential Incentive” - The maximum cash incentive award possible under this
Plan, expressed as a percent of a Participant’s base salary in effect when he or
she is selected for participation in the Plan for a specific year that may be
earned in a particular Plan Year. To earn the Potential Incentive, the following
requirements must be met: (1) the Target level of performance for each
individual Objective is met or exceeded; and (2) the Committee makes no downward
adjustments in calculated incentives.


“Target” - The level at or above which one hundred percent (100%) of Potential
Incentives are funded; and the maximum level of performance on an Objective, at
or above which 100% of the weight points for that Objective are awarded.


“Threshold” - The level below which no Potential Incentives are funded; and the
minimum level of performance on an Objective, below which no incentives are
earned for that Objective.


“Weight” - A specific number of percentage points assigned to an Objective that
(1) indicate its relative importance versus other Objectives, and (2) determine
what portion of funded incentives are earned for performance of a specific
Objective. Points may be positive or negative, with positive weights summing to
100% and negative weights summing to no more than -100%.


3. Plan Review.


Annually the Committee shall review the Plan’s design, selection of Participants
and approve all elements (including the Objectives) related to administering the
Plan.


4. Eligibility for Participation.


An individual shall be eligible to become a “Participant” if he or she is an
employee of any of the Companies. An individual shall be considered to be an
“employee” for the purpose of determining eligibility as a Participant if there
exists between the individual on one hand and any of the Companies on the other
hand, the legal and bona fide relationship of employer and employee.





3



--------------------------------------------------------------------------------



5. Selection of Participants.


The Committee shall select eligible employees to be Participants for the Plan
Year and determine the amount of each Participant’s Potential Incentive for the
Plan Year. The Company’s Chief Executive Officer may also recommend
Participants, excluding himself, to the Committee for consideration.


The Committee may add new Participants during the Plan Year when an employee
becomes eligible to become a Participant resulting from promotion or initial
hiring during the Plan Year, or otherwise at the Committee’s discretion. In the
event a Participant becomes eligible during the Plan Year, his or her Potential
Incentive shall be prorated for that portion of the Plan Year during which he or
she has been an eligible Participant. For example, if a Participant is hired on
October 1 of a particular Plan Year, his or her Potential Incentive will be
calculated as a percent of salary for the three (3) months that he or she was an
employee. Ultimately, the Committee has discretion in determining the Potential
Incentive for part-year Participants.


Participation in the Plan shall be subject to the provisions of the Plan and
such other terms and conditions as the Committee shall provide. Selection for
participation in the Plan for a particular Plan Year does not guarantee that any
incentives will be earned or that participation will be authorized for future
years.


6. Establishing Objectives


Annually the Committee, with input from the Company’s executive management,
shall approve Objectives for the Plan Year. For each Objective, the Committee
shall establish:


(a)
Clear description / definition.

(b)
Threshold performance level.

(c)
Target performance level.

(d)
Weight, stated as a percent.



A positive Weight indicates the maximum percent of funded incentives that may be
earned for that Objective. An Objective may also have a negative Weight which
indicates the maximum percent of funded incentives that may be deducted for that
Objective for substandard results. For example, the regulatory standing of the
Companies could be given a negative Weight. The Committee could then deduct up
to this maximum negative Weight depending on the Committee’s assessment (level
of concern) with the Companies’ standing with regulatory agencies.


Specific Objectives for profitability are established based on the board
approved current Plan Year budget, with adjustments for macroeconomic
uncertainty and specific exclusions for those items deemed to not be directly
controllable by management.


    

4



--------------------------------------------------------------------------------



7. Calculating Level of Achievement of Objectives


Together with the Chief Financial Officer, the Bank’s Director of Human
Resources shall provide the Committee with supporting documentation on the level
of achievement of each Objective. This supporting documentation shall indicate
actual results, to include the source of information and calculations where
relevant, and where actual results fall in the Threshold to Target range for
each Objective. Management shall also provide appropriate documentation as
required by the Committee to evaluate performance on any Objectives requiring a
subjective evaluation by the Committee (e.g., Regulatory Exam Scorecard for
assessing standing with regulatory agencies).


The Committee is responsible for determining the portion of the Weight achieved
for each Objective with a positive Weight as follows:


(a)
If actual results are below Threshold results, zero Weight is achieved for the
Objective.

(b)
If actual results meet or exceed Target results, the maximum Weight for the
Objective is achieved.

(c)
If actual results are between Threshold and Target, straight-line interpolation
is used to calculate the portion of Weight that is achieved. For example, if
actual results fall 80% between Threshold and Target results, then 80% of the
Weight is achieved for this Objective.



For Objectives with a negative Weight, the Committee shall assign a Weight
between zero and the maximum applicable Weight. The lower the assessment given
by the Committee, the more negative the Weight will be assigned by the
Committee, up to the maximum negative applicable Weight.


The total Weight achieved is determined by summing actual positive and negative
Weights achieved for all Objectives. The maximum Weight which may be achieved is
100%. The minimum Weight that may be achieved is 0%.


8. Calculating Actual Incentive Earnings


For each Participant, the amount of Potential Incentive that is funded is
multiplied by the total Weight achieved for all Objectives. The resulting dollar
amount represents the cash incentive earned by that Participant for the Plan
Year. The following example demonstrates this procedure:


(a)
Potential Incentive of Participant: $150,000

(b)
Weight Achieved from Objectives with Positive Weights:

Objective 1            25% of 25%
Objective 2            25% of 25%
Objective 3             20% of 25%
Objective 4            15% of 25%
Total Weight Achieved     85%




(c)
Weight achieved from Objective(s) with negative Weights: -10%

(d)
Total Weight achieved: 85% - 10% = 75%

(e)
Total incentive earned: funded incentive ($150,000) multiplied by total Weight
achieved (75%) equals $112,500




5



--------------------------------------------------------------------------------



The Committee has final approval authority in approving calculations and amount
of cash incentives earned by each Participant, and authorizing disbursement of
amounts earned.


9. Termination of Employment during Plan Year.


The Participant shall not receive an incentive payout with respect to a Plan
Year if, for reasons other than a Termination Event as defined in this Section,
the employment of the Participant is terminated during the Plan Year or the
duties of the position of the Participant are changed during the Plan Year so
that he/she is no longer eligible to participate as described in Sections 4 and
5. The following shall each constitute a “Termination Event”:


(a)
Death of the Participant while employed by any of the Companies.



(b)
Retirement of the Participant from the Companies with the approval of the Board.



(c)
Disability of the Participant while employed by any of the Companies. For the
purpose of this Section 9, the term “disability” shall mean the inability of a
Participant, by reason of any medically determinable physical or mental
impairment which can be expected to result in death or to be of long continued
or of indefinite duration, to perform his or her duties for the Companies. The
determination of disability shall be made by the Committee based on medical
evidence from an independent physician selected by the Participant with the
approval of the Committee; and, shall date from the original cessation of work.

 
In the event of a Termination Event as described above, the Participant or his
or her beneficiary shall receive an incentive payment for the Plan Year equal to
the amount determined under Sections 7 and 8, multiplied by a fraction, the
numerator of which is the number of full calendar months during the Plan Year in
which he or she was a Participant prior to the Termination Event and the
denominator of which is twelve. Participants departing an eligible position for
a non-eligible position, provided that such departure is not pursuant to poor
performance, shall receive an award reflecting the period of the year in which
they served in the eligible position.


10. Leaves of Absence.


In general, the determination of an award for an individual who has taken a
leave of absence during a Plan Year shall mirror the pro-rata payment provisions
of Section 9 above. However, the Committee shall, in its sole discretion,
determine the amount of award in each case so as to preserve the intent of the
Plan and maintain compliance with state or federal regulations such as the
Family Medical Leave Act (FMLA).


11. Payment of Incentive Awards.


The cash incentive earned for a Plan Year shall be paid by the Bank to the
Participant or his or her Beneficiary by the earlier of (i) March 15 following
the end of the Plan Year, or (ii) thirty days following the determination of
performance results for the Plan Year and the final calculation of incentives
earned by Participants. If the final financial and performance results are not
determined by March 15th following the end of the Plan Year, then the Committee
shall use its best judgment in estimating the financial results and other
performance metrics to determine the amounts to be paid under this Plan. A
Participant must be an employee on the day of payment in order to be eligible,
except as described in Section 9 where a Termination Event occurs.



6



--------------------------------------------------------------------------------



12. Incentive Payment Clawback


If the Committee determines that all of the following conditions exist, the Bank
will seek reimbursement with respect to cash incentive compensation paid or
awarded to a Participant:


(a)
the incentive compensation payment or award (or the vesting of such award) was
based upon the achievement of financial results that were subsequently the
subject of a restatement to correct an accounting error due to material
noncompliance with any financial reporting requirement, regardless of whether
the Audit Committee of the Board of Directors determines in its sole discretion,
exercised in good faith, that gross negligence, fraud or misconduct by an
employee or employees caused or contributed to the need for the restatement;



(b)
a lower payment or award would have been made to the Participant (or lesser or
no vesting would have occurred with respect to such award) based upon the
restated financial results; and



(c)
the need for the restatement was identified within three years after the date of
the first public issuance or filing of the financial results that were
subsequently restated.



The Bank will also comply with any incentive clawback requirement promulgated
under applicable laws, rules, and regulations specifically relating to incentive
clawbacks, including the applicable sections of the Dodd-Frank Wall Street
Reform and Consumer Protection Act as they become formalized in the future.


The Bank will seek to recover from a Participant the portion of any cash
incentive paid to or received by such Participant for or during each of the
restated periods that is greater than the amount that would have been paid or
received had the financial results been properly reported.


The Bank may, to the extent permitted by law, rule, or regulation, enforce a
Participant’s obligation under this Section 13 by reducing any amounts that may
be owing from time-to-time by any of the Companies to such Participant, whether
as wages, severance, vacation pay or in the form of any other benefit or for any
other reason.




The Audit Committee shall have full and final authority to make the
determination set forth in sub-paragraph (a) above, and the Committee shall have
full and final authority to make all other determinations under this Plan.


The repayment of incentive compensation under this Plan is in addition to any
other right or remedy available to the Company.


13. Nonassignability of Incentive Awards.


The right to receive payment of cash incentives shall not be assignable or
transferable (including by pledge or hypothecation) other than by will or the
laws of intestate succession.



7



--------------------------------------------------------------------------------



14. No Trust Fund: Unsecured Interest.


A Participant shall have no interest in any fund or specified asset of any of
the Companies with respect to any Potential Incentive or actual incentive
earned. No trust fund shall be created in connection with this Plan or any
Potential Incentive or earned incentives. Any amounts which are or may be set
aside under the provisions of this Plan shall continue for all purposes to be a
part of the general assets of the Company, and no person or entity other than
the Company shall, by virtue of the provisions of this Plan, have any interest
in such assets. No right to receive payment from the Bank pursuant to this Plan
shall be greater than the right of any unsecured creditor of the Bank.


15. No Right or Obligation of Continued Employment.


Nothing contained in this Plan shall require any of the Companies to continue to
employ the Participant, nor shall the Participant be required to remain in the
employment of any of the Companies.


16. Withholding.


There shall be deducted from the payment of any cash incentive the amount of any
tax or other amount required by any governmental authority to be withheld and
paid over by the Bank to such authority for the account of the person entitled
to such payment.


17. Retirement Plans.


In no event shall any amounts accrued or payable under this Plan be treated as
compensation for the purpose of determining the amount of contributions or
benefits to which a Participant shall be entitled under any retirement plan to
which the Bank may be a party, other than the Bank’s existing 401(k) Savings
Plan.


18. Dilution or Other Adjustments.


If there is any change in any of the Companies because of a merger,
consolidation or reorganization involving any of the Companies, the Committee
shall make such adjustments to any provisions of this Plan, as the Committee
deems desirable to prevent the dilution or enlargement of rights granted
hereunder.


19. Administration of this Plan.


This Plan is administered by the Committee, with no Participant serving on the
Committee. The Committee shall have plenary authority in its discretion, among
other things, to designate Participants, to determine the Potential Incentive of
each Participant, Objectives, Weights, and Threshold and Target results for each
Objective, determine actual funded and earned incentives, interpret this Plan
and to prescribe, amend and rescind rules and regulations relating to this Plan,
provided that no member of the Committee shall take part in any action with
respect to the decisions to pay or determine the terms or conditions of any cash
incentive to himself or herself.


20. Amendment and Termination of this Plan.


This Plan may be amended or terminated at any time by the Committee.



8



--------------------------------------------------------------------------------



21. Binding on Successors.


The obligations of the Company and the Bank under this Plan shall be binding
upon any organization which shall succeed to all or substantially all of the
assets of the Company or the Bank, as the case may be, and the term “Company”
and “Bank,” whenever used in the Plan, shall mean and include any such
organization after the succession.


22. Applicable Law.


This Plan shall be governed by and construed in accordance with the laws of the
State of Georgia, without regard to conflicts of laws principles.









9

